Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 11/04/21 is acknowledged. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/21 has been entered.

Status of Claims
Claims 1-3, 5, 7-11, 13-15 and 18-20 are pending. 
In the submission filed 10/06/21, claims 1, 3, 5, 7-11, 13, 
Claims 1-3, 5, 7-11, 13-15 and 18-20 are rejected. 

Response to Arguments
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments have been fully considered but are not persuasive. 
Applicant argues that the use of two different devices -- one for receiving the request to reload a gift card, and another to which the indication of the reloaded gift card is sent -- render the claims eligible as being directed to a practical application. This feature is not found to amount to a practical application, e.g., inasmuch as it amounts to applying generic computer elements to the basic idea of a gift card (namely, giving the card as a gift to another party). In addition, it is noted that some of the claim limitations that the Applicant here argues are not given full patentable weight (e.g., "for use in configuring the mobile computing device to allow transactions using the reloaded virtual gift card to be initiated using the mobile computing device"). See Examiner's Comments below. 	

Regarding the rejection under 35 U.S.C. 103 
Applicant's arguments have been fully considered but are not persuasive and/or are moot in view of the new combination of prior art being used in the current rejection. 
Regarding claim 6, now cancelled but subject matter similar to which was incorporated in claim 1: additional specific content of Mashinsky has been cited teaching this subject matter, e.g., Fig. 3 ("Gift for others"), right side thereof, block 31 and onward (see also the textual description thereof). 
It should be noted that the arguments set forth in the first full paragraph on page 14 of Applicant's Response are incorrect. Note: the version of claim 1 rejected in the previous Office Action, which Applicant here discusses, recited "the purchase corresponding to a reload of an existing virtual gift card whereby the specified value amount is added to the existing virtual gift card." Aside from this recitation, this version of claim 1 recited purchase of a gift card, not reload of a gift card. Accordingly, this version of claim 1 never claimed an actual reload, but rather only a purchase corresponding to a reload. A purchase corresponding to a reload is not a reload, but rather is similar to a reload. Thus, this version of claim 1 claimed subject matter similar to a reload. Accordingly, prior art teaching such subject matter similar to a reload was entirely sufficient to anticipate the claim under 35 U.S.C. 102. Moreover, this point was explained at length in the previous Office Action, Response to Arguments, pp. 3-6. This explanation set forth in the previous Office Action makes it clear that the arguments set forth in the first full paragraph on page 14 of Applicant's Response are erroneous.
Finally, Applicant alleges that U.S. Payments Forum does not "teach or suggest reloading an existing virtual gift card" (Response , p. 14). However, the previous Office Action (at pp. 5-6) gave Applicant advance notice that U.S. Payments Forum is deemed to teach the said reloading, with indication of specific page numbers of that reference. In the instant Response, Applicant has not availed itself of the opportunity to argue against U.S. Payments Forum on this point; instead, Applicant provides merely a conclusory statement. Accordingly, Applicant has not proffered any argument to which the Office can here respond.

Not Positively Recited
Claim 15 recites:
"wherein the identified application programming interface utilizes a particular messaging protocol"
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Intended Use/Functional Language
Claims 1, 13 and 20 recite:
"using … to initiate reload of the virtual gift card of the indicated gift card type …;"
"send … for use in configuring the mobile computing device to allow transactions using the reload virtual gift card to be initiated using the mobile computing device."
Claims 3 and 15 recite:
"wherein using … to initiate reload of the virtual gift card includes generating … for invoking the identified application programming interface."
Claims 8-11, 18 and 19 recite:
"performing fraud detection to determine that [] reload of the virtual gift card of the indicated gift card type will not be blocked as possible fraud."
Claim 11 recites:
"sending … for use in performing fraud detection;"
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.

Optional Language/Contingent Limitations
Claims 1, 13 and 20 recite "send … to allow transactions using the reload virtual gift card to be initiated using the mobile computing device." In view of the word "allow," the claim does not require that the operation following the word "allow" (viz., transactions … to be initiated) actually be performed. 
As per MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

As per MPEP 2111.04.II.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.


Therefore, the above claim language, which is optional/ contingent limitations, does not limit the scope of the claim under the broadest reasonable interpretation to require both method steps.

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art/does not limit the scope of the claims. See rejection under 35 U.S.C. 103 below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 7-11, 13, 15 and 18-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 1, 13 and 20 are directed to a system, a method, and a non-transitory computer-readable storage medium.
Claims 1, 13 and 20 are directed to the abstract idea of "selling/processing the purchase/reloading of a gift card" (see Fig. 7 and description thereof in the specification as filed) which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 13 and 20 recite "receive … a communication indicating a request to reload a … gift card of an indicated gift card type and specifying a value amount and an identifier associated with the … gift card; and responsive to the communication, process, in at least near real-time, a reload of the … gift card of the indicated gift card type, the processing including: processing a payment corresponding to the specified value amount; identifying … capable of processing the reload of the … gift card of the indicated gift card type; and using the identified … to initiate reload of the … gift card of the indicated gift card type whereby the specified value amount is added to the … gift card; and send an indication of the reloaded … gift card … for use … to allow transactions using the purchased … gift card to be initiated …." Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "processor," "communications module," "memory," "client device," "network," "application programming interfaces," "mobile computing device," and " virtual" (gift card) represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of selling/processing the purchase/reloading of a gift card, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of selling/processing the purchase/ reloading of a gift card, specifically, as recited above, using computer technology (e.g., processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1, 13 and 20 are not patent eligible. 
Dependent claims 3, 5, 7-11, 15, 18 and 19 describe additional operations of or related to the abstract idea (claims 3, 5, 7-11, 15, 18 and 19), generic computer elements used to implement the abstract idea (claims 3, 5, 7, 9, 11, 15 and 19), and/or further detail of data/abstract elements of the abstract idea (claims 5, 7). Thus, dependent claims 3, 5, 7-11, 15, 18 and 19 further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. Dependent claims 3, 5, 7-11, 15, 18 and 19 do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-11, 13-15 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
Claims 1, 13 and 20 recite "using the identified application programming interface to initiate reload of the virtual gift card of the indicated gift card type whereby the specified value amount is added to the virtual gift card," but the specification does not provide details on what this action (adding the specified value amount to the virtual gift card by initiating reload of the virtual gift card) comprises or how it is performed. See rejection under 35 U.S.C. 112(b), Unclear Scope, for further explanation. 
Claim 11 recites "sending, to a remote fraud detection computer system … for use in performing fraud detection," but the specification does not provide details on what this action (performing fraud detection, by a remote fraud detection computer system) comprises or how it is performed. Note the specification as filed at 0117-0118 indicates that the fraud detection performed by the remote fraud detection computer system is different from the fraud detection performed by the computer system recited in the preamble of claims 1 and 8-11 (e.g., the latter may be performed using a rules engine, etc.).
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
"the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
Claims 2, 3, 5, 7-11, 14, 15, 18 and 19 are (also) rejected by virtue of their dependency from a rejected base claim.

Not in the Specification
Claims 1, 13 and 20 recite "using the identified application programming interface to initiate reload of the virtual gift card of the indicated gift card type whereby the specified value amount is added to the virtual gift card." No support in the specification is found for the above-indicated language of claims 1, 13 and 20. See rejection under 35 U.S.C. 112(b), Unclear Scope, for further explanation. 
Claims 2, 3, 5, 7-11, 14, 15, 18 and 19 are rejected by virtue of their dependency from a rejected base claim.
 
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 5, 7-11, 13-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 


Unclear Scope

Claims 1, 13 and 20 recite "using the identified application programming interface to initiate reload of the virtual gift card of the indicated gift card type whereby the specified value amount is added to the virtual gift card." It is not clear how mere initiation of reload can result in a value amount being added to the card. 
Claims 1 and 20 recite "… instructions [that/which], when executed by [a/the] processor [], cause the computer system to …." According to the Office, it is deemed that the instructions, when executed by the processor, cause the processor, not the computer system, to perform the recited operations. 
Claims 9 and 19 recite "obtaining … a computing device from which the communication indicating the gift card type and specifying the value amount was received." Claims 1 and 13, from which claims 9 and 19 depend, respectively, recite that the communication was received from "a client device." Claims 9 and 19 recite that the communication is received from "a computing device." Accordingly, on their face the dependent claims appear to contradict the independent claims; the relationship between the "client device" and the "computing device" is not clear.  
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2, 3, 5, 7-11, 14, 15, 18 and 19 are (also) rejected by virtue of their dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 7-11, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mashinsky (U.S. Patent Application Publication No. 2013/0290172 A1) in view of U.S. Payments Forum ("Mobile and Digital Wallets: U.S. Landscape and Strategic Considerations for Merchants and Financial Institutions").

Regarding Claims 1, 13 and 20
Mashinsky teaches:
(claim 1) a processor; a communications module coupled to the processor; and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the computer system to: (Fig. 12, 0079 processor 1224, memory and databases 1202, communication ports 1203, internet links, API 1204, websites server 1205)
(step A) receive, from a client device (e.g., 0013-0015, 0021, 0029, 0030) and using the communications module via a network, a communication indicating a request to … a virtual gift card of an indicated gift card type and specifying a value amount and an identifier (e.g., 0062, 0064, 0082, e.g., user's card number, user's payment method, other information identifying user, identity of Gifter or Giftee, etc.) associated with the virtual gift card; and (0013-0015, 0019, 0021, 0029-0031, 0082, 0062, 0064)
(step B) responsive to the communication, process, in at least near real-time, a … of the virtual gift card of the indicated gift card type, the processing including: (As per steps B-1, B-2 and B-3, below)
(step B-1) processing a payment corresponding to the specified value amount; (0033)
(step B-2) identifying, from amongst a plurality of application programming interfaces, an application programming interface capable of processing the … of the virtual gift card of the indicated gift card type; and (0013-0015, 0019, 0021, 0026, 0029-0031, 0080-0082)
(step B-3) using the identified application programming interface to initiate … of the virtual gift card of the indicated gift card type whereby the specified value amount is added to the virtual gift card; and (As per prior art cited for steps A, B-1, B-2)
(step C) send an indication of the … virtual gift card via the network using the communications module to a mobile computing device different from the client device (e.g., 0013-0014, 0021, 0029, 0031, Fig. 3, right side, flow from 31 onward, note 311, 0064) for use in configuring the mobile computing device to allow transactions using the … virtual gift card to be initiated using the mobile computing device. (As per prior art cited for steps A, B-1, B-2, B-3, e.g., 0021)
Mashinsky does not explicitly disclose but U.S. Payments Forum teaches:
(step A) … reload … (8, 17, 18, 23, 25, 27 e.g., reloading of Starbucks gift card)
(step B) … reload … (8, 17, 18, 23, 25, 27)
(step B-2) … reload … (8, 17, 18, 23, 25, 27)
(step B-3) … reload … (8, 17, 18, 23, 25, 27)
(step C) … reloaded … reloaded …. (8, 17, 18, 23, 25, 27)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Mashinsky's systems and methods for buying and selling electronic gift cards, by incorporating therein U.S. Payments Forum's teachings regarding reloading, because reloading a card instead of purchasing a new card improves consumer convenience and lessens friction. See U.S. Payments Forum, 5, 25. In addition, the combination is obvious as being a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.

Regarding Claims 2 and 14
Mashinsky in view of U.S. Payments Forum teaches the limitations of base claims 1 and 13 as set forth above.
Mashinsky further teaches:
wherein the application programming interface is identified based on the indicated gift card type. (As per prior art cited for claim 1, step B-2, above)

Regarding Claims 3 and 15
Mashinsky in view of U.S. Payments Forum teaches the limitations of base claims 1 and 13 as set forth above.
Mashinsky further teaches:
wherein the identified application programming interface utilizes a particular messaging protocol and wherein using the identified application programming interface to initiate … of the virtual gift card includes generating a message in conformity with the particular messaging protocol for invoking the identified application programming interface. (As per prior art cited for claim 1, step B-3, above, e.g., 0013, 0019, 0021, 0026, 0030, 0080)
U.S. Payments Forum further teaches:
… reload … (8, 17, 18, 23, 25, 27)

Regarding Claim 5 
Mashinsky in view of U.S. Payments Forum teaches the limitations of base claims 1 and 13 as set forth above.
Mashinsky further teaches:
wherein the indication of the … of the virtual gift card corresponds to a synchronous reply to the request. (As per prior art cited for claim 1, step C, above, e.g., 0021)
U.S. Payments Forum further teaches:
… reload … (8, 17, 18, 23, 25, 27)

Regarding Claim 7
Mashinsky in view of U.S. Payments Forum teaches the limitations of base claims 1 and 13 as set forth above.
Mashinsky further teaches:
wherein the indication of the … virtual gift card includes an email message. (As per prior art cited for claim 1, step C, above, 0021)
U.S. Payments Forum further teaches:
… reloaded … (8, 17, 18, 23, 25, 27)

Regarding Claims 8 and 18
Mashinsky in view of U.S. Payments Forum teaches the limitations of base claims 1 and 13 as set forth above. 
U.S. Payments Forum further teaches:
wherein processing the reload of the virtual gift card further includes: prior to processing the payment, performing fraud detection to determine that the reload of the virtual gift card of the indicated gift card type will not be blocked as possible fraud. (20-22; 8, 17, 18, 23, 25, 27)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Mashinsky's systems and methods for buying and selling electronic gift cards, by incorporating therein U.S. Payments Forum's teachings regarding fraud detection in the context of mobile transactions, because mobile wallet/electronic gift card transactions are subject to considerable risk of fraud. See U.S. Payments Forum, e.g., 20-22.

Regarding Claims 9 and 19
Mashinsky in view of U.S. Payments Forum teaches the limitations of base claims 1 and 13 and intervening claims 8 and 18 as set forth above. 
U.S. Payments Forum further teaches:
wherein performing fraud detection to determine that a reload of the virtual gift card of the indicated gift card type will not be blocked as possible fraud includes: (As per following steps)
obtaining information including information related to two or more of the indicated gift card type, the specified value amount, an intended reloader of the virtual gift card, an intended recipient of the virtual gift, prior purchases of virtual gift cards, or a computing device from which the communication indicating the gift card type and specifying the value amount was received; and (21-22; 8, 17, 18, 23, 25, 27)
assessing the reload by evaluating a plurality of fraud detection rules based on the obtained information using a rules engine to determine that the reload of the virtual gift card of the indicated gift card type will not be blocked as possible fraud. (21-22; 8, 17, 18, 23, 25, 27)

Regarding Claim 10 
Mashinsky in view of U.S. Payments Forum teaches the limitations of base claim 1 and intervening claim 8 as set forth above. 
U.S. Payments Forum further teaches:
wherein performing fraud detection to determine that a reload of the virtual gift card of the indicated gift card type will not be blocked as possible fraud includes: identifying a reload limit based on an identified level of fraud risk; and determining that the specified value amount is less than the reload limit. (21; 8, 17, 18, 23, 25, 27)

Regarding Claim 11
Mashinsky in view of U.S. Payments Forum teaches the limitations of base claim 1 and intervening claim 8 as set forth above. 
U.S. Payments Forum further teaches:
wherein performing fraud detection to determine that a requested reload of the virtual gift card of the indicated gift card type will not be blocked as possible fraud includes: (As per following steps)
(step A) sending, to a remote fraud detection computer system using the communications module via the network, a second communication including an indication of one or more parameters of the requested virtual gift card reload including at least one of the indicated gift card type and the specified value amount for use in performing fraud detection; and (21-22; 8, 17, 18, 23, 25, 27)
(step B) receiving, from the remote fraud detection computer system using the communications module via the network responsive to the second communication, an indication of a fraud risk level associated with the requested virtual gift card reload. (As per prior art cited for claim 11, step A)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. In particular Campos teaches, inter alia, reloading a virtual gift card.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692